By the Court:
The copy of the letter of attorney to Schoolcraft was admitted in the Court below without objection, and no point as to its admissibility in evidence can be made now. Upon its face it purported to vest a sufficient authority in the attorney in fact to convey the title of Sutter. It results that Frink established in himself the legal title to the premises.
The defense of the statute of limitations relied upon by Mrs. Alsip cannot avail her in this action. It is not pretended that her husband at any time occupied the premises in hostility to the title of Frink; and during the coverture she could not for herself, being a femme covert, occupy in hostility to the title of Frink, under which title Alsip, the husband, had originally entered into possession and occupied the premises as a home for himself and family, of which family the defendant, Mrs. Alsip, was then a member.
This view disposes of the defense of the statute of limitations interposed by Mrs. Alsip in this action, because, supposing that she occupied adversely to the title of the plaintiff ever since she became discovert, this action was brought within five years after that event.
Judgment and order denying a new trial reversed, and cause remanded for a new trial. Remittitur forthwith.